DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by H. Rabezzana (US 2,096,199).
Regarding claim 1, H. Rabezzana discloses a spark plug for an internal combustion engine, comprising a metal outer shell (16) extending in a longitudinal direction from a proximal end to a distal tip end configured to be oriented towards a combustion chamber, said outer shell (16) comprising a fixation portion (17) for attachment of the spark plug to a metal sleeve (9) of the internal combustion engine and arranged at a region proximal of the tip end (27), wherein the outer shell (16) furthermore comprises a 
Regarding claim 3, wherein the attachment is a releasable attachment, wherein the fixation portion (17) preferably comprises a threaded portion configured to engage a corresponding threaded portion on the sleeve (9).
Regarding claim 10, wherein the sleeve (9) forms a barrier between the spark plug and a cavity configured to accommodate a coolant of the internal combustion engine (see coolant cavity in figure 2)
Regarding claim 12, H. Rabezzana discloses a sleeve (9) for an internal combustion engine, said sleeve (9) being configured to receive a metal outer shell (16) of a spark plug for an internal combustion engine comprising: a distal tip end (27) configured to be oriented towards a combustion chamber , said sleeve (9) comprising a fixation portion (29), preferably a threaded portion, configured to engage a corresponding fixation portion (17) of the outer shell (16), said sleeve (9) furthermore comprising a distal end configured to contact a first contact surface (27) of the outer shell (16) arranged at a region distal of the fixation portion (17), when the spark plug is attached to the sleeve; see figure 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over H. Rabezzana et al. (US 2,096,199) in view of B. C. Fisher (2,646,782).
Regarding claim 2, H. Rabezzana discloses all the limitations as applied to claim 1 above, but is silent about the first  and second contact surfaces having shoulders.
Fischer discloses a first contact surface (26) comprising a shoulder portion (23), preferably a curved, beveled, truncated, conical, or chamfered portion (see figure 1), configured to engage the distal end of the sleeve (9), wherein the first contact surface (26) is preferably in press-fit engagement with said distal end (extending up from 8), when the spark plug (7) is attached to the sleeve(9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rabezzana by using a first contact surface with a shoulder as disclosed by Fisher to enhance the cooling of the spark plug.
Regarding claim 4, wherein the outer shell (barrel 19) furthermore comprises a second contact surface (41) arranged between the first contact surface (26) and the fixation portion (20), preferably adjacent to the fixation portion (20), the outer shell (19) 
Regarding claim 5, wherein the flexible heat conducting member (gasket 24) comprises a ring shape (optional design choice to use other shapes).
Regarding claim 6, wherein the flexible heat conducting member (gasket 24) comprises a sigmoidal shape extending in the longitudinal direction of the outer shell, a conical shape, a dome shape, a spherical shape, or semi-spherical shape (optional design choice to use other shapes).
Regarding claim 7, wherein the flexible heat conducting member (gasket 24) is formed of two ring shaped members that engage each other, when the spark plug is attached to the sleeve (optional design choice to use other shapes).
Regarding claim 8, wherein the second surface (41)comprises a shoulder portion or step configured to compress the flexible heat conducting member (gasket 24), when the spark plug is attached to the sleeve.
Regarding claim 9, wherein the second surface (41) is formed to accommodate the flexible heat conducting member (gasket 24), wherein the second surface (41) preferably comprises a shape at least partially matching a shape of the flexible heat conducting member,
Regarding claim 13, said sleeve (9) comprising a region proximal of the distal end of the sleeve and configured to contact a flexible heat conducting member (24} of the spark plug arranged to contact a second contact surface (41) of the spark plug arranged between 
Regarding claim 14, wherein the region comprises a shoulder or step configured to accommodate the flexible heat conducting member (gasket 24) of the spark plug, wherein preferably the shoulder or step is configured to compress the flexible heat conducting member (gasket 24) of the spark plug, when the spark plug is attached to the sleeve.
Regarding claim 15, wherein the sleeve (shell 9) forms a barrier between for a cavity configured to accommodate coolant (5) of the internal combustion engine.
Claim  11  is rejected under 35 U.S.C. 103 as being unpatentable over H. Rabezzana (US 2,096,199) in view of Baczek et al. (4,006,725).
Rabezzana discloses the outer shell (16) encloses an insulating portion (20) covering  center electrode (14) extending in a longitudinal direction.
Baczek discloses an insulating portion (28) furthermore housing a fuel injection channel (52), wherein the distal tip end is configured to accommodate a pre-chamber body (40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rabezzana by using a spark plug and a fuel injector connected to a pre-chamber as disclosed by Baczek for producing flames to readily ignite the combustible mixture in the main combustion chamber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose spark plugs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747